IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                    AT JACKSON

                                OCTOBER 1998 SESSION
                                                                 FILED
                                                                November 23, 1998

                                                                 Cecil Crowson, Jr.
                                                                 Appe llate Court C lerk
JAMES CHARLES HUNT,                     )
                                        )      C.C.A. NO. 02C01-9805-CC-00150
               Appellant,               )
                                        )      CROCKETT COUNTY
V.
 S                                      )
                                        )      HON. DICK JERMAN, JR.,
STATE OF TENNESSEE,                     )      JUDGE
                                        )
               Appellee.                )      (P onvic
                                                 ost-C tion)



FORTHEAPPELLANT:                        F RT EA P L E :
                                         O H P EL E


MICHAEL V. THOMPSON                              JOHN KNOX WALKUP
2505HillsboroRd., Suite201              Attorney General &Reporter
Nashville, TN37212
                                                  PETER M. COUGHLAN
                                                  Asst. Attorney General
                                                  JohnSevierBldg.
                                                  425FifthAve., North
                                        Nashville, TN 37243-0493

                                               CLAYBURN L. PEEPLES
                                               District Attorney General

                                                EDWARD L. HARDISTER
                                                Asst. District Attorney General
                                        110CollegeSt., Suite200
                                                Trenton, TN38382


OPINIONFILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                                              OPINION



                       Thepetitioner waschargedinthe indictm withfirst-degreem
                                                            ent               urder, felonymurder, especiallyaggravated

robbery, an e ec a rav db lary O F rua 4 19 ,heple g tofirst-de em andespeciallyaggravated
           d sp ially gg ate urg . n eb ry , 91   d uilty      gre urder

robberyandreceivedlifeplusaconcurrenttwe veyearsentenceasaRangeIstandardoffender. OnF
                                        nty-fi                                       ebruary2, 1994,the

petitioner filedhispetitionfor post-convictionrelief. Thepetitionwasinitiallydismissedfor failuretoprosecute, but uponmotion,

thepetitionwasreinstatedandanamendedpetitionwasfiled.



                       Intheamendedpetition, andlaterat thehearing, thepetitionerarguedhisdefenseattorney, M Fowler, was
                                                                                                            ark

ineffe byallowinghimtowaivehisright toaprelim hearingandfailingtopursueamotiontosuppressaconfessionwhen
      ctive                                  inary

thepetitionerinsistedhewascoerced, beaten, anddeprivedof foodandwater until hesignedanincriminatingstatem The
                                                                                                         ent.

petitioner alsoarguedMr. Fowler failedtotreat thispotential deathpenaltycaseseriously, asevidencedbythesmall am of
                                                                                                               ount

tim (6.9 hours)he sp w himduring his re ntationand his fa to im ediate re
   e                ent ith            prese             ilure m      ly quest c unse The petitioner
                                                                                o-co l.

suggestedthat duetootherpendingcasesandpersonal concerns, M Fowler didnothaveadequatetim toeffectivelyhandle
                                                           r.                           e

thisse us c . T tria court d re thepetitio position, fo that M F ler’srepresentationwasnotdeficient, and
      rio ase he l          isc dited     ner’s        und    r. ow

deniedthepetitionfor relief.



                       In     r e v ie w i n g   th e     p e titio n e r ’s    S ix th     A m e n d m e n t c la i m          o f in e ff e c tiv e

a s s i s t a n c e o f c o u n s e l , t h i s C o u r t m u s t d e t e r m i n e w h e t h e r t h e a d v ic e g iv e n o r s e r v ic e s

r e n d e r e d b y M r . F o w le r w e r e w it h in th e r a n g e o f c o m p e te n c e d e m a n d e d o f a tt o r n e y s in

c r im in a l c a s e s . B a x te r v . R o s e , 5 2 3 S . W .2 d 9 3 0 , 9 3 6 ( T e n n . 1 9 7 5 ) . T h e p e t itio n e r “ m u s t

s h o w t h a t c o u n s e l ’ s r e p r e s e n t a t i o n f e l l b e l o w a n o b j e c t i v e s t a n d a r d o f r e a s o n a b le n e s s ”

a n d t h a t t h i s p e r f o r m a n c e p r e j u d i c e d t h e d e f e n s e , t h a t i s , t h e r e m u s t b e a r e a s o n a b le

p r o b a b i l i t y t h a t b u t f o r c o u n s e l ’ s e r r o r t h e r e s u lt o f t h e p r o c e e d in g w o u l d h a v e b e e n

d i f f e r e n t . S t r i c k l a n d v . W a s h in g t o n , 4 6 6 U . S . 6 6 8 , 6 8 7 - 8 8 , 6 9 2 , 6 9 4 ( 1 9 8 4 ) ; B e s t v . S t a t e ,

7 0 8 S . W . 2 d 4 2 1 , 4 2 2 ( T e n n . C r im . A p p . 1 9 8 5 ) . T o s a tis fy th e r e q u ir e m e n t o f p r e ju d ic e ,

                                                                           2
h e m u s t d e m o n s t r a t e a r e a s o n a b le p r o b a b i l i t y t h a t , b u t f o r c o u n s e l ’ s e r r o r s , h e w o u l d n o t

h a v e p l e d g u i l t y a n d w o u l d h a v e in s is t e d o n g o i n g t o t r i a l . S e e H i l l v . L o c k h a r t , 4 7 4 U . S .

5 2 , 5 9 ( 1 9 8 5 ) ; B a n k s to n v . S ta te , 8 1 5 S . W .2 d 2 1 3 , 2 1 5 ( T e n n . C r im . A p p . 1 9 9 1 ) .



                       Here, eve ass ingthat the evid
                                n um                 ence preponderates a t the trial co finding that M F ler’s
                                                                         gains          urt’s          r. ow

representation fell below the range of competence demanded of attorneys in crim cases, the petitioner has failed to show
                                                                               inal

prejudice. M ofthepetitioner’sbrief isdedicatedtoemphasizinghowlittletim hisattorney spent onhiscase. Inthem
            ost                                                         e                                   eantime,

however, thepetitionerfailstoshow,forinstance, that butforhiscounsel’sperformance, hisinculpatory statem toauthorities
                                                                                                        ent

would havebeensuppressed, orthat hewould haveproceededtotrial, orthat theoutcom oftheproceedingswouldhavebeen
                                                                               e

different. In fact, because the record is devoid of any evidence suggesting that the State woud have be un e to prove
                                                                                              l        en abl

aggravatingfactors warrantingthedeathpenalty, it appears likelytousthat hadthe petitionerprocee totrialhemght nothave
                                                                                               ded        i

receivedasfavorableasentenceashedidbypleadingguilty. Inshort, without anyshowingofprejudice, thepetitioner’sclaims

m fail. Thetrial court’sdenial ofpost-convictionrelief isaffirmed.
 ust




                                                                                  _______________________________
                                                                                  J H H P A , J dg
                                                                                   ON . EY u e

CNU:
OCR



______________________________
DAV G HAY Judge
    ID .    ES,



______________________________
L. T.LAFFERT SeniorJudge
            Y,




                                                                          3